Citation Nr: 0801078	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-38 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional compensation for a dependent 
earlier than June 1, 2003, for the purpose of VA benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1973, and from May 1981 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in June 2003.  The appellant indicated disagreement with 
that decision and, after being furnished a statement of the 
case, filed a substantive appeal.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the RO 
in November 2007.  A transcript of the hearing is in the 
claims folder.  


FINDINGS OF FACT


1.  By a rating decision dated in June 1991, the RO increased 
the veteran's combined disability rating from 20 percent to 
40 percent, effective June 1990.

2.  In June 1991, the RO advised the veteran of the increased 
evaluation and informed him that if he had dependents, he 
needed to complete a VA Form 21-686c for Declaration of 
Status of Dependents, and return the completed form within 
one year, to receive additional compensation for them.

3.  The veteran submitted an incomplete VA Form 21-686c in 
March 1994.  

4.  The compensation award was amended in March 1994 to 
include additional benefits for the veteran's children S. and 
L., however; he was instructed that he should submit 
additional evidence to establish LMH as his wife and Social 
Security numbers for all dependents.  The RO indicated that a 
copy of her termination of marriage to Mr. S. was required.  

5.  In August 1995 the RO informed the veteran he had not 
provided marriage certificates and all Social Security 
numbers of the family members requested, and benefits could 
not be paid for those individuals until it was submitted.  

6.  The veteran was informed in October 1995 that additional 
benefits for dependents was denied because he did not provide 
all the information requested by the RO.  

7.  In April 2003, the RO granted an increased rating from 40 
to 60 percent for the veteran's service-connected disability.  

8.  In a May 2003 VA Form 21-686c, the veteran submitted 
additional evidence to include a birth certificate and 
marriage documents, explained that he had two unmarried 
children, S and A, and that he had been remarried in 1994.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 1, 2003, for payment of additional benefits for 
dependents are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001). It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed. 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Although the Court 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

This case involves the application of law to certain facts - 
such as the effective date for a combined higher rating and 
the date when information, which was needed to award 
additional compensation for the veteran's dependents, was 
received by the RO - and those facts are already established 
by the evidence now of record and are not in dispute.  
Collecting additional evidence would not be productive or 
helpful to the veteran's appeal.  See, Smith 14 Vet. App. 
227, 231-2 (2000).  Thus, because the law as mandated by 
statute, and no further development of evidence is 
dispositive of this appeal, VCAA requirements are satisfied.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.)

Legal Criteria

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  38 
U.S.C. § 315 (1976).  Effective October 1, 1978, Pub. L. 95- 
479 provided that additional compensation would be payable to 
veterans with a combined disability evaluation of 30 percent 
or more for their dependents.  38 U.S.C.A. § 1115.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1).

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. §§ 
3.204, 3.205, 3.216.

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205.

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31.  Pursuant 
to provisions of law governing the initiation of payments of 
benefit awards, the payment of increased compensation due to 
an added dependent shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.

Analysis

It has been contended, that the date of entitlement to 
compensation for the veteran's dependent spouse and children 
should be earlier than June 1, 2003, because the RO had 
knowledge of the veteran's marriage since 1994, when he 
claims he submitted proper documentation regarding his 
dependent children and spouse.  

By a rating decision dated in 1985, the RO granted service 
connection for cervical arthritis and assigned a 10 percent 
rating for the disability.  The disability was increased to 
20 percent disabling and then 40 percent disabling in a June 
1991 rating decision.  In June 1991, the RO advised the 
veteran of the increased evaluation and informed him that if 
he had dependents, he needed to complete a VA Form 21-686c 
for Declaration of Status of Dependents, and return the 
completed form within one year.  The veteran submitted birth 
certificates for three stepchildren, a marriage certificate 
and a first cross petition for divorce against his wife LMH.  
In March 1994, the RO requested that the veteran submit form 
21-686C with required information regarding dependents, to 
include Social Security numbers and dates and places of all 
marriages for himself and his spouse.  The award was amended 
in March 1994 to include additional benefits for the 
veteran's children S. and L., however; he was instructed that 
he should submit additional evidence to establish LMH as his 
wife.  The RO indicated that a copy of her termination of 
marriage to Mr. S. was required.  The veteran was instructed 
in August 1995 that as he had not provided marriage 
certificates and all Social Security numbers of the family 
members requested, benefits could not be paid for those 
individuals until it was submitted.  The veteran was informed 
in October 1995 that additional benefits for dependents was 
denied because he did not provide all of the information 
requested.  

In April 2003, the RO granted an increased rating from 40 to 
60 percent for the veteran's service-connected disability.  
In a May 2003 VA Form 21-686c, the veteran submitted 
additional evidence to include a birth certificate and 
marriage documents, explained that he had two unmarried 
children, S and A, and that he had been remarried in 1994.  

The veteran testified before the undersigned that he had 
submitted all of the required evidence and a VA Form 21-686c 
for Declaration of Status of Dependents in 1994.  He asserted 
that the form and the documents must have been lost by VA.  

The Board notes that a VA Form 21-686c was received in March 
1994, without all of the information requested.  

To the extent that the veteran asserted that VA lost or 
misplaced a form and documents in 1994, he has offered no 
supporting clear evidence that this is the case.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).

Here, the Board finds the veteran's mere assertion that he 
sent all of the required information in 1994 is not 
sufficient to rebut the presumption of regularity in the 
administrative process.  The record shows that an appropriate 
notification letter was sent to the veteran at his last known 
address, and several follow-up letters repeatedly asked him 
for necessary information.  

Although the veteran is correct in his contention that there 
was evidence of related to his divorce and stepchildren in 
the records on file in 1994, the Board finds that the RO's 
repeated request for additional necessary information 
regarding marriages, divorces and birth certificates, was 
reasonable under the circumstances of this case, as there was 
information in the claims files that the wife in his most 
recent marriage had other spouses prior to the marriage.  See 
38 C.F.R. § 3.205.  The veteran's failure to respond to the 
RO's request meant that the RO was not fully informed of the 
actual status of his dependent spouse and other documentation 
until the material was provided in May 2003.

The laws are clear that to establish entitlement to 
additional benefits for a dependent spouse, the mere fact 
that the veteran has submitted evidence showing that he or 
she is married is not sufficient to award such benefits.  He 
was also required to provide specific information regarding 
dependent children.  The RO was not obligated to begin paying 
additional benefits for a dependent spouse or children based 
solely on the information provided during a VA examination or 
other ancillary form.  The veteran was required to follow 
through with specific information after VA compensation 
benefits were awarded to him, as required by law.  He failed 
to do so.  As more than a year had elapsed since the 
veteran's combined disability rating was increased in excess 
of 30 percent, and the request for information on his 
dependents had occurred, the RO was entitled to make the 
increase in compensation for the veteran's dependent spouse 
effective from the first day of the month following the month 
in which the requested information on his dependent spouse 
was received.

Although in March 2003, the RO granted additional 
compensation, which enabled him to meet the eligibility 
requirements for an increase in disability compensation for a 
dependent, his failure to provide specific information, 
including about his divorces and remarriages until May 2003, 
resulted in the current effective date of June 1, 2003.  
Accordingly, for the reasons and bases discussed above, the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An effective date earlier than June 1, 2003, for the payment 
of additional compensation benefits for dependents is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


